Citation Nr: 0805588	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  96-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
spinal disability, to include headaches and nerve damage to 
the lumbar spine, claimed to have resulted from surgery at a 
Department of Veterans Affairs (VA) medical facility in 
October 1987 and in March 1989.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

In June 1995, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the lumbar spine, claimed to have resulted from 
surgical treatment at a VA medical facility in October 1987 
and March 1989.  The March 1996 rating decision denied the 
claim, and the veteran appealed.

The Board subsequently denied entitlement to compensation 
under 38 U.S.C. 
§ 1151 in a September 1999 decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In May 2001, the Court vacated the 
Board's September 1999 decision pursuant to an unopposed 
motion by representatives of the Secretary of VA which 
requested that the case be remanded for readjudication in 
light of the then recently-enacted Veterans Claims Assistance 
Act of 2000 (VCAA).

In a May 2002 decision, the Board again denied the veteran's 
claim of entitlement to benefits under 38 U.S.C. § 1151.  The 
veteran appealed the May 2002 decision to the Court, which in 
a January 2003 Order vacated the Board's decision and 
remanded the claim for further development pursuant to a 
Joint Motion by counsel for the veteran and representatives 
of the Secretary of VA.  Pursuant to the Joint Motion, the 
Board remanded the case in August 2003 to ensure compliance 
with the notice provisions of the VCAA.  After the requested 
development was  accomplished, the RO again denied the 
veteran's claim in a May 2004 supplemental statement of the 
case (SSOC).

The Board again denied the veteran's claim in an August 2005 
decision, which the veteran duly appealed to the Court.  The 
Court thereafter issued an Order in July 2006 which remanded 
the case for a third time, again pursuant to a Joint Motion.  

In April 2007, the Board remanded the claim pursuant to the 
latest Joint Motion for further development, specifically a 
VA medical opinion.  In July 2007, the veteran underwent a VA 
examination and the examiner provided a medical opinion.  
The RO again denied the veteran's claim in a July 2007 SSOC.  

In October 2007, the veteran's attorney requested a copy of 
the report of the July 2007 VA examination.  In December 
2007, the Board sent a copy of that examination report to the 
veteran's attorney.

In November 2007, the Board received additional medical 
evidence directly from the veteran.  In December 2007, the 
Board wrote to the veteran, asking him if he would waive 
initial agency of original jurisdiction (AOJ) consideration 
of such evidence.  See 38 C.F.R. § 20.1304 (2007).  In 
January 2008, the veteran waived AOJ consideration. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons expressed below, the Board believes that the 
issue on appeal must again be remanded for further 
development.
 
As was noted in the Introduction, in November 2007 the 
veteran submitted additional medical evidence directly to the 
Board.  Included in the additionally submitted evidence was a 
report of a September 2005 magnetic resonating imaging (MRI) 
scan of the veteran's lumbar spine, which showed fluid 
collection posterior to the spinal canal that was 
characterized as "probably a postoperative seroma".  

Another September 2005 treatment record which was submitted 
in November 2007 shows that a private doctor's impressions 
were that the fluid collection behind the spinal cord is 
probably the sequela of an iatrogenic dural tear with 
formation of a meningocele and is related to his surgery in 
March 1989.  

This new evidence appears to show certain residuals of the VA 
back surgery, namely fluid collection in the spine.  However, 
it is unclear whether such residuals 
amount to "additional disability" for which compensation 
may be granted under 38 U.S.C. § 1151 or whether this is 
medically inconsequential.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

Because there remain unresolved medical questions, a physical 
examination of the veteran is necessary.  See 38 C.F.R. 
§ 3.159 (2007).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for examination of 
the veteran by an appropriately qualified 
medical professional.  The veteran's VA 
claims file should be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination.  After 
reviewing the claims file and conducting 
a physical examination of the veteran, 
the examiner should express an opinion as 
to whether it is as likely as not that 
the veteran sustained an additional 
disability as a result of the back 
surgery conducted at VA facilities in 
October 1987 and March 1989.  
The examiner should specifically comment 
on whether the 1989 surgery resulted in a 
fluid collection behind the spinal cord 
with a formation of a meningocele and if 
so whether such is productive of any 
additional disability.  

If the examiner deems diagnostic testing 
and/or specialist consultations to be 
necessary, such should be obtained.  A 
report should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

